Citation Nr: 0530174	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a nervous condition.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected stress fracture, right 
hip.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected stress fracture, left 
hip.

4.  Entitlement to an increased disability rating in excess 
of 20 percent for service-connected dorsolumbar scoliosis, 
paravertebral myositis and spondylosis.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in August 2003.  A Statement of the Case was issued in 
February 2004.  A timely appeal was received in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2002 with his claim, the veteran submitted a VA 
Form 21-4142 indicating that he has received treatment at the 
VA Medical Center (VAMC) in San Juan, Puerto Rico.  In 
addition, the veteran submitted a copy of a report of a 
magnetic resonance imaging study that was performed at the 
San Juan VAMC in December 2002.  There is no indication in 
the record that the RO requested the veteran's treatment 
records from the San Juan VAMC.  These treatment records may 
be highly probative to the veteran's claims.  In addition, VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should obtain the veteran's VA treatment records from 
September 2001 to the present.

In January 2003, the veteran submitted two VA Form 4142s 
indicating treatment with three private physicians related to 
his claims.  There is no indication that the RO requested the 
veteran's treatment records from these private physicians.  
On remand, the RO should request these treatment records 
following the appropriate VA procedures.

The veteran also has indicated that he is receiving Social 
Security Disability benefits.  The Board notes that the RO 
attempted to obtain the veteran's records from the Social 
Security Administration, but received a reply that the 
veteran's folder could not be found.  In March 2004, the 
veteran submitted a statement from the Social Security 
Administration that indicates he has been declared disabled 
due to a mental condition.  The RO should make another 
attempt to obtain the veteran's Social Security records 
seeing that significant time has passed since the last 
request was made.

Lastly, it has been 3 years since the veteran was examined 
for VA purposes in connection with this claim.  A more 
contemporaneous examination should be conducted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to these claims that he has in his 
possession and has not already submitted.  See 
38 C.F.R. § 3.159(b) (2005).

2.  The RO should request the veteran's 
medical records from the VA Medical Center in 
San Juan, Puerto Rico, for treatment related 
to the veteran's service-connected bilateral 
hips and back conditions, and treatment at the 
Mental Hygiene Clinic for the veteran's 
claimed psychiatric disorder, from September 
2001 to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

3.  The RO should request the private medical 
records identified by the veteran in the VA 
Form 21-4142s submitted in January 2003.  In 
making the request, the RO should specify that 
copies of the actual treatment records, as 
opposed to summaries, are needed.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The veteran should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records himself.

4.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies provide 
such information as the Secretary may request 
for the purposes of determining eligibility 
for or amount of benefits.  See 38 U.S.C.A. 
§ 5106 (West 2002).  All correspondence and 
any records received should be associated with 
the claims file.

5.  The veteran should be scheduled for an 
examination of his back, and bilateral hip 
disabilities in order to determine the current 
severity of them.  Any indicated tests or 
studies should be accomplished, including 
appropriate range of motion evaluations.  Any 
worsening of the relevant symptoms or 
increased limitations of function as may occur 
with repeated use or on flare-ups (if any) 
should be documented to the extent possible.  
The claims folder should be provide to the 
examiner to ensure that person is aware of the 
veteran's relevant history.  

6.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative, if any.  An appropriate period 
of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

